UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR
9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
Carrington Mortgage Services,
LLC, as servicer for WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF UPLAND MORTGAGE LOAN
TRUST A
R.A. LEBRON, ESQ.
254EGU
bankruptcy@fskslaw.com
In Re:                                   Case No.:   19-26762 ABA

ABBAS ALI NOURI MOUSSAVI                 Hearing Date: July 13, 2021
aka ABBASALI NOURI MOUSSAVI
aka ABBAS NOURI NOURI MOUSSAVI           Judge:   Hon. Andrew B. Altenburg,
aka ABBASALI NOURI NOURI MUSSAVI         Jr.
aka ABBAS ALI NOURI MOUSSAVI
aka ABBAS ALI                            STATEMENT AS TO WHY NO BRIEF IS
aka ABBAS A NOURI and                    NECESSARY IN ACCORDANCE WITH
MEHRNOUSH SHABANI                        "LOCAL RULES OF BANKRUPTCY
                                         PRACTICE" RULE 9013-2
 Debtor(s).


     The Movant certifies pursuant to D.N.J. LBR 9013-2 that the

within motion involves common questions of law and fact and does

not involve complex or novel issues such as to require the

submission of a legal brief.



Dated: 06/04/2021                   FEIN, SUCH, KAHN & SHEPARD, P.C.
                                    Attorneys for Secured Creditor,
                                    Carrington Mortgage Services, LLC,
                                    as servicer for WILMINGTON SAVINGS
                                    FUND SOCIETY, FSB, AS TRUSTEE OF
                                    UPLAND MORTGAGE LOAN TRUST A

                                    /s/ R.A. Lebron, Esq.
                                    R.A. LEBRON, ESQ.
